Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Form
2.	One of more entries of Applicant’s disclosure form were stricken for lacking sufficient detail to locate the document.  In most cases an entry was missing one of more of a publisher, valid web address, jurisdiction, source or location literature can be found, or year/date.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2-4, 8, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2004/0111369 to Lane in view of U.S. Pat. No. 6,594,641 to Southam.

In Reference to Claims 2-3, and 16-20
Lane discloses an apparatus and method of geographic location of a participant in a lottery (Titl., Fig. 1, Fig. 3, [0003], [1101]), comprising: 
a mobile communication device 42 (Fig. 3, [0046]),
a network-based technology (Fig. 1, network 2), connecting user devices 4 and 6 via GPS (satellite) 16 to point-of-sale retailers (remote vendors) 8 (Fig. 1, [0034, 0041], [0046]);
a remote vendor ([0016]);
 a processor (remote vendor 8 [0031], [0034]);
the processor controlling: 
receiving a location determination signal (GPS signal with geolocation information [0034]) from a mobile computing device over a communication network ([0025]), in which the location determination signal is from using at least one of network-based technology or satellite-based technology (Fig. 2, [0024], see also Fig. 4 step 3); 
enabling and disabling (accepting or rejecting [0034]) a transaction activity (purchase request for a lottery ticket {contest entry} ([0031]) using the mobile computing device ([0031]), based on whether a location of the mobile computing device determined from the location determination signal is within a predefined zone (wireless device 6 is located within a geographic region ([0002], [0003], [0034], see also Fig. 4 step 7);
while the location is determined to be within the predefined zone (purchaser is located within California [0003]), enabling the transaction activity using the mobile computing device {executing at least one contest activity to determine to location of the mobile device}([0031], [0034]) in which the transaction activity using the mobile computing device is disabled when the location is determined to be outside the predefined zone (accepting or denying [0034], Fig. 4 step 7, see also issuing approval receipt or not ([0031], [0034], [0049] and alternatively only showing a menu of those options that permissible [0047]); 
determining, for a commercial entity (remote store [0031]), (a) a location of the mobile computing device at a time of a transaction using the mobile computing device when the transaction activity is enabled, the location of the mobile computing device at the time of the transaction determined from the location determination signal, and (b) a location of the respective commercial entity (According to Lang, a sales tax liability is determined for the transaction based on identifying the location of the user device and the remote store and the moment of the transaction [0032]); and
 determining whether a commercial entitiy is entitled to a credit {commission} (sales commission [0043]).
However, Lang is silent on determining for each of a plurality of commercial entities the distance between each entity and the purchaser and determining said entitlement to said credit (sales commission) is at least partially based on said distance.
	The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Southam teaches of computer facilitated selling (Titl.) in such a way to make an online sale yet maintain local retailer relations by crediting the local retailer (Abstr.).  The recipient retailer chosen at the time of the sale is geographically closest to the customer address (“During the process of filing out computer ordering form 24, consumer 10 either selected a desired retailer from a list generated by CPU 22, or left the optional field blank, thereby allowing CPU 22 to determine the geographically closest retailer to the product destination address.” Col. 5 Lines 31-50).  Southam discloses that the destination address is the location of the consumer (Col. 5 Lines 26-30).  Lastly, Southam discloses a central processing unit 22 as part of a network 22 (Fig. 2).
	One of skill in the art would be aware of Southam as it is in the same field or endeavor (G06F 17/60) and is reasonably pertinent to the problem to be solved regarding facilitating on-line sales.  Those skilled would readily ascertain that determining the geographically closest distance from the local retailer to the consumer for the purpose of crediting a sale to the local retailer can be used to modify the invention of Lang.  Specifically, while Lang computes the relative location of the purchaser and remote store for the purpose of assigning a sales tax liability and a sales commission, the location data can be used to determine distances in the event of more than one local retailer to decide how tax liabilities and sales credits should be allocated based on distance.  Lastly, as Lang discloses the remote store conducting operations in the network, Southam describes his network’s remote store as explicitly including processor 22 in line with what one of skill in the art would understand be the apparatus employed in Lang’s network.  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.


In Reference to Claim 4
	Lang in view of Southam teaches of awarding a commission and further wherein Southam further determines a list of retailers within a predetermined geographic range from the delivery address (See Southam Claim 16).

In Reference to Claim 8
	Lane discloses sending a sales receipt to the purchaser [0031, 0034].

7.	Claims 5-7 and 9-15 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane, Southam further in view of U.S. Pat. Pub. No. 2005/0144030 to Mazza.

In Reference to Claims 5-7 
	Examiner construes the claims to recite particular allocations of same credit, predetermined percentages based on distance, and prorating based on distance.  Land discloses that commissions are paid to a remote store but is silent on what happens when there are multiple remote stores
One of skill in the art would be aware of Mazza in the same field of endeavor (G07F 17/60) and address the same problem top be solve i.e., to attribute commissions in a territory (Title).  Mazza teaches of using a geo-analyzer 330 to produce a list of agencies within a predetermined radius ([0020]).
 Mazza teaches in Fig. 5 that in addition to distance 520 a plurality of agencies are assigned an evaluated weight 560 (predetermined weights) ([0027]).  Examiner interprets the predetermined weights to be prorating and/or predetermined percentages, and interprets Fig. 5 to use a combination of one of more agencies, distances, and said predetermined weighs to produce an infinite number of permutations to include agencies receiving the same credit.  For example, two agencies can be equidistance and receive identical scores and weightings to each receive an equal portion of a commission.  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obvious.

In Reference to Claims 9-12
According to Fig. 5 of Mazza, agencies are assigned an identifier 510 ([0017]).  The identifier serves as a unique code that stays with the transaction information as is used in the determination of commissions ([0025], [0026]) where the selected agency becomes the agency of record {first entity} to be credited with commissions ([0027]) identified in Fig. 5 (e.g., Agency A).  The agency is at least one of a plurality of agencies (Fig. 5 Agency A-N) in support of a product in a sales territory (Abstr.)  Examiner construes the recitation of a first entity as having patentable weight yet whether the entity is an advertiser Claim 11) or media provider (Claim 12) are recitations on non-functional descriptive matter.  Because no matter who the entity is has no effect on the operation of the claims or serves any particular function but for being a commission recipient.  

In Reference to Claim 13
Examiner construes a code on distributed media as printed matter as there is no new and unobvious use between the code and the substrate.  The media distributed is a product which merely serves as a support for printed matter.  Accordingly, no patent weight is given to printed matter (MPEP 2111.05).  Alternatively, Mazza teaches that brochures and email are used by the agencies in their marketing programs ([0043]).
  	
In Reference to Claim 14
	Examiner construes the claim as once the distance to a first location is established, that a second distance to a second location is determined.  Southam determines the distance to a second location as the invention populated the list of agencies ([0020]).
In Reference to Claim 15
Examiner construes the claim to recite printed matter as the advertisement has no functional relationship to the substrate.  The advertising does not provide any new or unobvious use but for serving as a location for determining a location.  Accordingly, no patent weight is given to printed matter (MPEP 2111.05). Alternatively, Mazza teaches that Agencies use advertising at their locations which Examiner construes as a second location corresponding to the location of an advertisement ([0043]).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,7893,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the granted patent is a species of the broader instant claims.  In particular, the granted patent recites in the independent claims “determining a respective credit for each of the plurality of commercial entities” is narrower than “determining whether at least one given commercial entity of the plurality of commercial entities is entitled to a credit” of the instant claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715